Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00068-CV

                         Mustafa NADAF d/b/a Discount Mini Mart,
                                      Appellant

                                              v.

               TEXAS COMMISSION ON ENVIROMENTAL QUALITY,
                                 Appellee

                 From the 250th Judicial District Court, Travis County, Texas
                             Trial Court No. D-1-GN09-002367
                     The Honorable Orlinda L. Naranjo, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       We ORDER that the Texas Commission on Environmental Quality recover its costs of this
appeal from Mustafa Nadaf.

       SIGNED April 23, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice